Citation Nr: 1761113	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  13-04 782	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to April 8, 2010, for the grant of service connection for post-traumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE) in the January 1999 rating decision that initially denied entitlement to service connection for the disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, W.B., E.B., and K.W.



ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that granted service connection for PTSD, effective April 8, 2010.

The Veteran appeared at a hearing before the undersigned in May 2015. 

The Board remanded the appeal in July 2015, so that the RO could consider whether there was CUE in prior rating decisions in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326, 333-34 (2006).



FINDINGS OF FACT

1.  The January 1999 rating decision that denied a claim of entitlement to service connection for PTSD due to sexual trauma did not contain an outcome determinative error.

2.  VA received the Veteran's claim to reopen the claim for service connection for PTSD on April 8, 2010.



CONCLUSIONS OF LAW

1.  The January 1999 rating decision did not contain CUE in failing to grant of service connection for PTSD.  38 U.S.C. § 5107, 5109A, 5110, 7105 (2012); 38 C.F.R. § 3.105(a) (2017).

2.  The criteria for an effective date earlier than April 8, 2010, for the grant of service connection for PTSD, have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.400(q)-(r) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior final decisions by an agency of original jurisdiction are subject to revision on the basis of CUE.  38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a).  A decision finding CUE has the same effect as if the correct decision had been made on the date of the prior decision.  Id.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  If the evidence establishes CUE in a prior RO rating decision, the decision will be reversed or amended.  38 C.F.R. §§ 3.104(a), 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999).

An allegation of CUE is a collateral attack on an otherwise final decision by VA.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Pursuant to 38 C.F.R. § 3.156 (c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial. Rather, the claim is simply reconsidered on a de novo basis.

In September 1997, the Veteran filed her initial claim for service connection for PTSD.  The claim was based in in-service sexual trauma.  In September 1997, she provided a statement reporting that a rape had occurred at Camp Lejeune in 1979; this was reported to her commander and there had been an investigation.  She asked that all medical records and administrative decisions be reviewed.  

A January 1999 rating decision denied the claim.  The RO explained that service connection for PTSD required credible supporting evidence of a claimed stressor; that the Veteran had not responded to an October 1997 request for information regarding the stressor; and that the available evidence did not establish that the stressor had occurred.  The Veteran was notified of the decision and her appeal rights later that month.  She did not file a notice of disagreement or new and material evidence within one year of notice of the decision, and the January 1999 rating decision became final in January 2000.  

At the time of the 1999 rating decision, as now, service connection for PTSD required a current diagnosis of the disorder; medical evidence linking the diagnosis to an in-service stressor; and credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f) (2017).  For stressors based on personal assault, changes in behavior could constitute the requisite credible supporting evidence.  See Patton v. West, 12 Vet. App. 272, 279-280 (1999) (noting manual provisions at VA Manual M21-1, Part III, Paragraph 5.14(c), since codified at 38 C.F.R. § 3.304(f)(5)).  

Under the manual provisions and regulation, VA undertook to advise claimants that they could establish the claimed stressors with evidence other than service department records.  It is not documented that the Veteran explicitly received this notice prior to the 1999 denial; but the RO did ask her to provide information and evidence as to the claimed stressor that should have put her on notice that she could substantiate the stressor with evidence other than service department records.  Moreover, a failure in the duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

The Veteran alleges there was CUE in the January 1999 rating decision.  In a statement dated in September 2015, she contended that there was a diagnosis of PTSD in 1996; and this was not considered in the January 1999 rating decision.  At her hearing she and her representative pointed out that she had provided information pertaining to her stressor prior to the 1999 decision.

Following the Board's remand, the Veteran submitted a statement again reporting that PTSD had been diagnosed in 1996; and that the only change in the record between the 1999 denial and the 2011 grant of service connection was that she submitted additional information about her stressor.  This is; however, a significant change; because the 1999 decision was premised in large part on the absence of supporting evidence of the claimed stressor.  The Veteran had not responded to the RO's request for additional evidence and the available medical evidence contained no information indicating a change in response to the reported stressor.  Indeed, the medical evidence contained no references to the in-service stressor and there was no other evidence of the stressor or of behavior changes in response to the stressor.

The record also does not show the diagnosis of PTSD reported by the Veteran.

In short, there has been no showing of an outcome determinative error of law or fact in the 1999 rating decision.  As such, there is no basis for finding CUE in that decision.

Ultimately, a June 2011 rating decision granted service connection for PTSD due to sexual trauma, effective April 8, 2010, which the rating decision recognized as the "date of claim."  The effective date of the grant after reopening could be no earlier than the date of the application to reopen the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q),(r) (2017).  There is no debate, or evidence, that there was a claim to reopen prior to April 8, 2010.

Further, the Board notes that the Veteran's service administrative records were not part of the evidence of record at the time of the January 1999 rating decision, however, once received, these records did not contain an indication of a rape investigation at Camp Lejeune as the Veteran purports.  (Any such records after the rating decision could not relate to the claimed in service event; and thus would not provide a basis for adjudicating the PTSD issue on the basis of the original claim.  38 C.F.R. § 3.156(c)(1)(i) (2016)).

In short, there has been no showing that the RO failed to consider the correct law or evidence as it then existed or that its selection of an effective date was the product of an undebatable and outcome determinative error.  Accordingly, there is no basis for finding CUE.

Entitlement to an effective date prior to April 8, 2010, for the grant of service connection for PTSD must be denied


ORDER

Entitlement to an effective date prior to April 8, 2010, for the grant of service connection for post-traumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE) in the January 1999 rating decision that initially denied entitlement to service connection for the disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


